DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed on 07/29/2022, with respect to 35 U.S.C. § 103 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 9 recites the limitation "the signal processing algorithm".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 8, 10, 12-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2019/0313895 A1, hereinafter Hayashi) in view of Poosamani et al. (US 2019/0215796 A1, hereinafter Poosamani) and in view of Hwang, Kyu‐Baek, et al. "Reducing False‐Positive Incidental Findings with Ensemble Genotyping and Logistic Regression Based Variant Filtering Methods." Human mutation 35.8 (2014): 936-944(“Hwang”).
Regarding claim 1, Hayashi teaches: A computer-implemented method comprising:
receiving raw data from at least one data source ([0019] e.g., "Scan retina image data (or other body part, depending on what the types of diseases being diagnosed) collected by the OCT scanner 402 r from a patient (or patients), may be transmitted to the host computer system 406 via a data network 404, such as the Internet, a WAN or LAN, etc." Examiner notes that scanned retina image data reads on raw data.); 
performing pre-processing on the raw data ([0052] e.g., "First, at step 504, the training OCT scan data, which may be in a Digital Imaging and Communications in Medicine (DICOM) format, is pre-processed. The pre-processing can include PCA, ICA, transformation, normalization, mean subtraction, and/or whitening."); 
Hayashi does not explicitly teach: determining accuracy value of a source algorithm based on the generated ground truth data; and  outputting the determined accuracy value
	However, Poosamani teaches: determining accuracy value of a source algorithm based on the generated ground truth data ([0156] e.g., "A trace-driven simulator builds the signatures and evaluates the accuracy of the algorithms by checking with the ground truth values in the dataset."); and 
outputting the determined accuracy value ([0068] e.g., “The average prediction accuracy values of ATiS algorithm is plotted for 2G and 4G radio network signals as shown in Table 2.”).  
In view of the teachings of Poosamani it would have been obvious for a person of ordinary skill in the art to apply the teachings of Poosamani to Hayashi before the effective filing date of the claimed invention in order to achieve better accuracy of an algorithm by checking with the ground truth values in the dataset (cf. Poosamani [0011] e.g., “a combination of signals from different cellular radio technologies specific to different locations are provided to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations.”). 
Hayashi does not teach: applying a first machine learning algorithm to the pre-processed raw data to generate a first predicted output including a first plurality of predicted events; applying a second machine learning algorithm to the pre-processed raw data to generate a second predicted output including a second plurality of predicted events; identifying a predicted event included in the first plurality of predicted events output by the first machine learning algorithm which is not detected in the second plurality of predicted events output by the second machine learning algorithm; determining that the identified predicted event included in the first plurality of predicted events is a false positive based on a comparison of the first predicted output signal to a threshold value, and adding remaining events included in the first plurality of predicted events to ground truth data and excluding the identified predicted event from ground truth data. 
However Hwang teaches: applying a first machine learning algorithm to the pre-processed raw data to generate a first predicted output including a first plurality of predicted events(Hwang, pg.,4, “We developed a LR-based filtering method for variant call files… [a] LR model was trained using the annotated variant call files from the CEPH/Utah pedigree. We labeled variants that were concordantly called by both CG and Illumina as true positive since these variants had a higher validation rate of > 90% compared to platform-specific ones… [w]e filtered variants based on their probability of being true positive predicted by trained LR models.” ); 
applying a second machine learning algorithm to the pre-processed raw data to generate a second predicted output including a second plurality of predicted events(Hwang, pgs.,4-5, “We used 6 independently developed VCAs for Illumina dataset. Binary sequence alignment/map (BAM) files were sorted, marked for duplicated reads, locally realigned, and recalibrated for base quality… [l]astly, we combined LR filters with multiple VCAs for Illumina dataset…[t]hus, 5 additional independent variables for SNVs and 4 additional independent variables for INDELs were included in the LR models combined with multiple VCAs (LR_nVCA).” ); 
identifying a predicted event included in the first plurality of predicted events output by the first machine learning algorithm which is not detected in the second plurality of predicted events output by the second machine learning algorithm; determining that the identified predicted event included in the first plurality of predicted events is a false positive based on a comparison of the first predicted output signal to a threshold value, and adding remaining events included in the first plurality of predicted events to ground truth data and excluding the identified predicted event from ground truth data(Hwang, pgs.,7-8, “We compared each method by FNR at the same or similar FDR levels: 5.4% for heterozygous SNVs and 4.5% for homozygous SNVs; 30.0% for heterozygous insertions and 18.7% for homozygous insertions; 25.2% for heterozygous deletions and 16.6% for homozygous deletions Overall, nVCA+ and LR_nVCA performed better than LR and GQ based filtering for all variant types and zygosities, suggesting that the use of multiple VCAs could be effective for removing false positives while minimizing the increase in the number of false negatives.”).
 In view of the teachings of Hwang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hwang to Hayashi before the effective filing date of the claimed invention to decrease the number of false positives by one machine learning algorithm by comparing it to the predictions of different machine learning algorithms(Hwang, pg., 3, “To reduce false positive genomic variants… we developed two variant prioritization techniques: a logistic regression (LR) based filtering method that can be applied to variant call files and an ensemble genotyping approach that requires aligned short-reads files. The LR filter calculates the probability of a variant being true positive by fitting models with various variant quality measures. The ensemble genotyping aims to reduce the false positives due to erroneous variant calling by integrating multiple variant calling algorithms (VCAs).”).   


Regarding claim 3, Hayashi in view of Poosamani and in view of Hwang teaches: The computer-implemented method of claim 1.  
Hayashi teaches further comprising obtaining additional information for generating the ground truth data by applying one or more additional algorithms to the pre-processed raw data ([0062] e.g., "In various implementations, the host computer system 406 comprises a fourth classification module that determines, when executed by the host computer system 406, a feature of the patient's ARMD upon a determination by the first classification module 412A that the likelihood that the patient has ARMD is above a threshold level... The fourth classification module may also comprise an ensemble of machine learning algorithms for making the classification, where the ensemble comprises at least one deep learning algorithm and at least one traditional machine learning algorithm." [0027] e.g., "The traditional machine learning models can comprise, for example, decision tree learning, shallow artificial neural networks, support vector machines, and rule-based machine learning. Deep learning on the other hand is machine learning based on learning data representations implicitly. Deep learning architectures may include several neural networks (e.g., deep, feed forward convolutional networks such as convolutional neural networks (CNNs)) and various recursive neural networks." [0059] e.g., "The plurality of classification modules 412A-N are pre-trained on labeled OCT scan image training data that is pre-processed prior to training the classification modules, where the pre-processing comprises a principal component analysis (PCA) of the labeled OCT scan image training data.").
	Hwang teaches: generating ground truth data (Hwang, pg. 7, “To investigate the effect of each independent variable in LR models, we checked the degree
of contribution of each factor on the final models…[f]or all variant types and zygosities except for homozygous deletions…had significant positive effects on the probability of a variant being true positive (P <                         
                            
                                
                                    10
                                
                                
                                    -
                                    5
                                
                            
                        
                    ; Wald test).”)
The motivation to combine Hayashi with Hwang is the same rationale as set forth above with respect to claim 1.

Regarding claim 4, Hayashi in view of Poosamani and in view of Hwang teaches: The computer-implemented method of claim 1.  
Hayashi teaches further comprising, adding, changing, or removing one or more algorithms used for generating the ground truth data prior to generating the ground truth data ([0047] e.g., "To take advantage of the power in Deep Neural Networks while mitigating their hazards, each of the classification modules 412A-N can include as part of their ensemble one or more deep neural network models combined with one or more traditional machine learning models. Embodiments of the present invention can you various classes of deep neural network particularly convolutional neural networks, recursive neural networks such as recurrent neural networks (RNN), recurrent convolutional neural networks (RCNN), long-short term memory (LSTM) and Capsule Nets among others." Examiner notes that it can be considered adding, changing, or removing one or more algorithms used for generating the ground truth data from various combination of neural network models and machine learning models.).  

Regarding claim 8, Hayashi in view of Poosamani and in view of Hwang teaches: The computer-implemented method of claim 1.  
Hayashi further teaches: wherein the machine learning algorithm is a clustering algorithm ([0045] e.g., "These feature extraction methods yield numeric data that create a data matrix for the image that can then be processed by, for example, a traditional machine learning method, such as a K-Nearest Neighbor (KNN) algorithm" Examiner notes that a KNN algorithm is a clustering algorithm.).  

Regarding claim 10, Hayashi teaches: A computing system comprising: a memory storing instructions; and a processor configured to execute the instructions, wherein the executed instructions cause the processor ([0020] e.g., "the host computer system 406 comprises one or more processor(s) 408 and one or more associated memory units 410 (only one of each is shown in FIG. 1A for simplicity) that store software for execution by the processor(s) 408. The memory unit(s) 410 may comprise primary and secondary computer memory. The primary memory may be directly accessible by the processor(s) 408.") to: perform claim 1, and is similarly analyzed.

Regarding claim 12, Hayashi in view of Poosamani and in view of Hwang teaches: The computing system of claim 10.  
Hayashi further teaches: wherein the processor is further configured to obtain additional information for generating the ground truth data by applying one or more additional algorithms to the pre-processed collected data
 ([0062] e.g., "In various implementations, the host computer system 406 comprises a fourth classification module that determines, when executed by the host computer system 406, a feature of the patient's ARMD upon a determination by the first classification module 412A that the likelihood that the patient has ARMD is above a threshold level... The fourth classification module may also comprise an ensemble of machine learning algorithms for making the classification, where the ensemble comprises at least one deep learning algorithm and at least one traditional machine learning algorithm." [0027] e.g., "The traditional machine learning models can comprise, for example, decision tree learning, shallow artificial neural networks, support vector machines, and rule-based machine learning. Deep learning on the other hand is machine learning based on learning data representations implicitly. Deep learning architectures may include several neural networks (e.g., deep, feed forward convolutional networks such as convolutional neural networks (CNNs)) and various recursive neural networks." [0019] e.g., "Scan retina image data (or other body part, depending on what the types of diseases being diagnosed) collected by the OCT scanner 402 r from a patient (or patients), may be transmitted to the host computer system 406 via a data network 404, such as the Internet, a WAN or LAN, etc." [0059] e.g., "The plurality of classification modules 412A-N are pre-trained on labeled OCT scan image training data that is pre-processed prior to training the classification modules, where the pre-processing comprises a principal component analysis (PCA) of the labeled OCT scan image training data.").
	Hwang teaches: generating ground truth data (Hwang, pg. 7, “To investigate the effect of each independent variable in LR models, we checked the degree
of contribution of each factor on the final models…[f]or all variant types and zygosities except for homozygous deletions…had significant positive effects on the probability of a variant being true positive (P <                         
                            
                                
                                    10
                                
                                
                                    -
                                    5
                                
                            
                        
                    ; Wald test).”)
The motivation to combine Hayashi with Hwang is the same rationale as set forth above with respect to claim 1.

Regarding claim 13, Hayashi in view of Poosamani and in view of Hwang teaches: The computing system of claim 10. 
Hayashi further teaches: wherein the first algorithm is based on a machine learning model and the second algorithm is based on a thresholding model ([0027] e.g., "The traditional machine learning models can comprise, for example, decision tree learning, shallow artificial neural networks, support vector machines, and rule-based machine learning." [0023] e.g., "Once trained, the classification modules 412A-N (which can each comprise an ensemble of traditional machine learning and/or deep learning algorithms) can make their respective classifications for a patient based on the patient's OCT scans... The determination by the host computer system 406 can include a probability based on its statistical analysis that the patient has tested-for condition or a binary output (yes or no). If probability exceeds some threshold (e.g., 50%) or if the condition result is yes in a binary determination, the classification modules can be executed to make their respective classifications for follow-up questions as needed.");

Regarding claim 14, Hayashi in view of Poosamani and in view of Hwang teaches: The computing system of claim 10. 
Hayashi further teaches: wherein the first algorithm and the second algorithm are different algorithms ([0020] e.g., "The host computer system 406 may employ an ensemble of traditional machine learning and/or deep learning algorithms to make the classifications" Examiner notes that machine learning algorithm reads [first algorithm] on and deep learning algorithm reads on [second algorithm]).  

Regarding claim 15, Hayashi in view of Poosamani and in view of Hwang teaches: The computing system of claim 10.  
Hayashi further teaches: wherein the processor is further configured to add, change, or remove one or more algorithms used for generating the ground truth data prior to generating the ground truth data ([0047] e.g., "To take advantage of the power in Deep Neural Networks while mitigating their hazards, each of the classification modules 412A-N can include as part of their ensemble one or more deep neural network models combined with one or more traditional machine learning models. Embodiments of the present invention can you various classes of deep neural network particularly convolutional neural networks, recursive neural networks such as recurrent neural networks (RNN), recurrent convolutional neural networks (RCNN), long-short term memory (LSTM) and Capsule Nets among others." Examiner notes that it can be considered to add, change, or remove one or more algorithms used for generating the ground truth data from various combination of neural network models and machine learning models.).  

Regarding claim 19, Hayashi teaches: A non-transitory computer readable medium having stored therein instructions that when executed cause a computer ([0020] e.g., "The memory unit(s) 410 may comprise primary and secondary computer memory. The primary memory may be directly accessible by the processor(s) 408. The processor(s) may continuously read instructions (e.g., software) stored in the primary memory and execute the instructions as required.") to perform claim 1, and is similarly analyzed.

Claim(s) 2, 5-7, 11, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view Poosamani and in view of Hwang and further in view of Micks et al. (US 2017/0109458 A1, hereinafter Micks).
Regarding claim 2, Hayashi in view of Poosamani and in view of Hwang teaches: The computer-implemented method of claim 1.
	Hayashi in view of Hwang does not explicitly teach: determining the accuracy value of the source algorithm based on results of the comparison.  
	Poosamani teaches: determining the accuracy value of a source algorithm based on results of the comparison. ([0156] e.g., "A trace-driven simulator builds the signatures and evaluates the accuracy of the algorithms by checking with the ground truth values in the dataset.").  
The motivation to combine Hayashi with Poosamani is the same rationale as set forth above with respect to claim 1.
Hayashi in view of Poosamani and in view of Hwang does not explicitly teach: 
 	applying the source algorithm to the raw data to produce a dataset of timestamped events; 
comparing the generated ground truth data to the dataset of timestamped events from the source algorithm; 
	However, Micks teaches: applying the source algorithm to the raw data to produce a dataset of timestamped events ([0060] e.g., "In some embodiments, in recording algorithm output 280, example process 500 may involve recording a timestamp of the output of the algorithm 280."); 
comparing the generated ground truth data to the dataset of timestamped events from the source algorithm; and ([0012] e.g., "In addition, in developing algorithms that have embedded supervised learning functions built in, it is needed to supply such an algorithm with actual lane boundary information, referred to as “ground truth information” herein, so that the algorithm can compare its own lane boundary designation with true or known-to-be-correct lane boundary locations, thereby improving the algorithm's detection ability by way of machine learning." [0013] e.g., "The solution also enables generation of ground truth information with relative ease for algorithm self-training."  [0060] e.g., "In some embodiments, in recording algorithm output 280, example process 500 may involve recording a timestamp of the output of the algorithm 280.").  
In view of the teachings of Micks it would have been obvious for a person of ordinary skill in the art to apply the teachings of Micks to Hayashi in view of Poosamani and in view of Hwang before the effective filing date of the claimed invention in order to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane boundary detection algorithm. (cf. Micks [0013] e.g., "The present disclosure provides a solution to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane boundary detection algorithm by generating the sensor data utilizing a virtual environment.").

Regarding claim 5, Hayashi in view of Poosamani and in view of Hwang and further in view of Micks teaches: The computer-implemented method of claim 2.
Hayashi further teaches: wherein the determining the accuracy of the source algorithm includes determining an Fi score ([0054] "The performance decision, in this context, can be based on the F-Measure" Examiner notes that application discloses [Fi score (also F-score or F-measure, which measures accuracy) is determined by pooling all the true positive, false positive, and false negative results from analysis module] in [0039].).	
Hayashi in view of Poosamani and in view of Hwang does not explicitly teach: by compiling results of the comparison between the generated ground truth data and the dataset of timestamped events from the source algorithm.  
However, Micks teaches: by compiling results of the comparison between the generated ground truth data and the dataset of timestamped events from the source algorithm ([0012] e.g., "In addition, in developing algorithms that have embedded supervised learning functions built in, it is needed to supply such an algorithm with actual lane boundary information, referred to as “ground truth information” herein, so that the algorithm can compare its own lane boundary designation with true or known-to-be-correct lane boundary locations, thereby improving the algorithm's detection ability by way of machine learning." [0013] e.g., "The solution also enables generation of ground truth information with relative ease for algorithm self-training." [0060] e.g., "In some embodiments, in recording algorithm output 280, example process 500 may involve recording a timestamp of the output of the algorithm 280." Examiner notes that Micks teaches the comparison between true or known-to-be-correct lane as the generated ground truth information and lane boundary designation as the outputted dataset by the algorithm where timestamps are recorded in the dataset, and Hayashi teaches determining whether compared results are true positive, false positive, or false negative using F-measure (F-score) regarding accuracy of the algorithm.).  
The motivation to combine Hayashi with Micks is the same rationale as set forth above with respect to claim 2.


Regarding claim 6, Hayashi in view of Poosamani and in view of Hwang and Micks teaches: The computer-implemented method of claim 5.
Hayashi in view of Poosamani and in view of Hwang and Micks does not explicitly teach: wherein the results of the comparison include true positive, false positive, and false negative judgements.  
	However, Poosamani teaches:  wherein the results of the comparison include true positive, false positive, and false negative judgements ([0156] e.g., "If the ground truth (checked by connecting to the access point after every prediction) has an access point (i.e., true positive), the connection attempt becomes successful and hence reduces the time to connect to an access point by 33:7%. If the ground truth has no access point (i.e., false positive), the connection attempt will be unsuccessful and it auto-tunes the threshold parameters... In the case of threshold mismatch, it first scans only those channels associated with its known list of access points in the database. If the scan results match with an access point in the database (i.e., false negative), it connects with the access point and simultaneously tunes its threshold parameters and hence saves energy instead of scanning all channels.").  
The motivation to combine Hayashi with Poosamani is the same rationale as set forth above with respect to claim 1.

Regarding claim 7, Hayashi in view of Poosamani and in view of Hwang teaches: The computer-implemented method of claim 1.	
Hayashi in view of Hwang does not explicitly teach: determining the accuracy of the source algorithm using the known ground truth data.  
	However, Poosamani teaches: determining the accuracy of the source algorithm using the known ground truth data ([0156] e.g., "A trace-driven simulator builds the signatures and evaluates the accuracy of the algorithms by checking with the ground truth values in the dataset.").  
The motivation to combine Hayashi with Poosamani is the same rationale as set forth above with respect to claim 1.
Hayashi in view of Poosamani and in view of Hwang does not explicitly teach:  replacing the generated ground truth data with known ground truth data.
However, Micks teaches: further comprising: replacing the generated ground truth data with known ground truth data ([0012] "In addition, in developing algorithms that have embedded supervised learning functions built in, it is needed to supply such an algorithm with actual lane boundary information, referred to as “ground truth information” herein, so that the algorithm can compare its own lane boundary designation with true or known-to-be-correct lane boundary locations, thereby improving the algorithm's detection ability by way of machine learning." Examiner notes that Micks' actual lane boundary information as known ground truth data); and 
The motivation to combine Hayashi with Micks is the same rationale as set forth above with respect to claim 2.

Regarding claim 11, the claim recites the computing system of claim 2, and is similarly analyzed.

Regarding claim 16, the claim recites the computing system of claim 5, and is similarly analyzed.

Regarding claim 17, the claim recites the computing system of claim 6, and is similarly analyzed.

Regarding claim 18, the claim recites the computing system of claim 7, and is similarly analyzed.

Regarding claim 20, the claim recites the non-transitory computer readable medium of claim 2, and is similarly analyzed.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Poosamani and in view of Hwang, and further in view of Belalcazar et al. (US 2009/0156908 A1, hereinafter Belalcazar).
Regarding claim 9, Hayashi in view of Poosamani and in view of Hwang teaches: The computer-implemented method of claim 1.
	Hayashi in view of Poosamani and in view of Hwang does not explicitly teach: wherein the signal processing algorithm applies a threshold to the pre-processed raw data as a criterion to identify whether an event occurred at the at least one data source during an associated time interval.  
	Belalcazar teaches: wherein the signal processing algorithm applies a threshold to the pre-processed raw data as a criterion to identify whether an event occurred at the at least one data source during an associated time interval ([0074] e.g., "At step 530, samples of the ECG waveform within the selected time interval are pre-processed to produce a waveform representative of electrical signals associated with non-cardiac muscle activity, for example, as described with reference to modules 375-385 in FIG. 3B, with reference to waveform 405 in FIG. 4B, and elsewhere herein. The retrieved time and amplitude threshold parameters are then applied in step 535 to scan the pre-processed waveform to identify non-cardiac muscle activity events.").  
In view of the teachings of Belalcazar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Belalcazar to Hayashi in view of Poosamani and in view of Hwang before the effective filing date of the claimed invention in order to provide significantly improved quality and flexibility in the presentation of patient activity information to medical personnel. (cf. Belalcazar [0010] e.g., "Various embodiments may provide significantly improved quality and flexibility in the presentation of patient activity information to medical personnel."). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Adam Clark Standke
Assistant Examiner
Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129